


Exhibit 10.4
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED OR
QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION AND MAY
NOT BE SOLD, PLEDGED, TRANSFERRED OR OTHERWISE ASSIGNED IN VIOLATION OF SUCH ACT
AND LAWS OR THE PROVISIONS OF THIS WARRANT.
 


 
WARRANT
 
To Purchase Shares of
 
Northern Oil and Gas, Inc.
 
THIS CERTIFIES THAT, for value received, CIT Group/Equity Investments, Inc., a
New Jersey corporation, or its registered and permitted assigns, (“CIT”) is
entitled, at any time and from time to time prior to the Expiration Date (as
hereinafter defined), to purchase from Northern Oil and Gas, Inc., a Nevada
corporation (the “Company”), an aggregate of 300,000 shares (“Warrant Grant”) of
common stock, par value $0.001 per share, of the Company (the “Shares”)(subject
to adjustment as provided herein), in whole or in part, at a purchase price of
five dollars ($5.00) per Share (the “Exercise Price”), all on the terms and
conditions and pursuant to the provisions hereinafter set forth.
 
1.           DEFINITIONS.  As used in this Warrant, the following terms have the
respective meanings set forth below:
 
“Additional Shares” means all Shares issued by the Company after the Closing
Date, other than Permitted Shares.
 
“Board” means the Board of Directors of the Company.
 
“Business Day” means any day that is not a Saturday, Sunday or other day when
commercial banks are required or permitted by law to be closed in New York City
or Houston, Texas.
 
“CIT” has the meaning ascribed to such term in the introductory paragraph to
this Warrant.
 
“Closing Date” means February 27, 2009.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.
 
“Commission” means the U.S. Securities and Exchange Commission.
 

 
 

--------------------------------------------------------------------------------

 

“Company” has the meaning set forth in the opening paragraph of this Warrant.
 
“Conversion Right” has the meaning set forth in Section 2.3 of this Warrant.
 
“Conversion Shares” has the meaning set forth in Section 2.3 of this Warrant.
 
“Convertible Securities” means any security convertible into Shares.
 
“Current Market Price” means, in respect of any Shares on any date herein
specified the average of the daily market prices for the ten (10) consecutive
Business Days commencing ten (10) Business Days before such date or, at the time
of an initial public offering of the Company’s Shares, the initial public
offering price.  The daily market price for each such Business Day shall be
(i) the last sale price on such date on the principal securities exchange on
which the Shares are then listed or admitted to trading, (ii) if no sale takes
place on such day on any such exchange, the average of the last reported closing
bid and asked prices on such day as officially quoted on any such exchange,
(iii) if the Shares are not then listed or admitted to trading on any stock
exchange, the average of the last reported closing bid and asked prices on such
day in the over-the-counter market, as furnished by the National Association of
Securities Dealers Automatic Quotation System or the National Quotation Bureau,
Inc., (iv) if neither such entity at the time is engaged in the business of
reporting such prices, as furnished by any similar firm then engaged in such
business, or (v) if there is no such firm, as furnished by any member of the
NASD selected mutually by the Majority Holders and the Company or, if they
cannot agree upon such selection, as selected by two such members of the NASD,
one of which shall be selected by the Majority Holders and one of which shall be
selected by the Company.
 
“Direct Competitor” means any person engaged in the oil and gas exploration and
production business and operating in the geographical regions or areas where the
Company operates.
 
“Exercise Price” has the meaning set forth in the opening paragraph of this
Warrant and as adjusted as provided herein.
 
“Expiration Date” means the third (3rd) anniversary of the Closing Date.
 
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
 
“Fiscal Year” means the fiscal year of Company and its Subsidiaries ending on
December 31st of each calendar year.
 
“Fully Diluted Outstanding” means, when used with reference to Shares, at any
date when the number of Shares is to be determined, the total number of all
Shares outstanding at such date plus any unexercised Warrant Shares outstanding
on such date, plus the number of Shares convertible from any other options or
warrants to purchase, or securities convertible into, Shares outstanding on such
date.
 
“Holder” means the Person in whose name the Warrant set forth herein is
registered on the books of the Company maintained for such purpose and its
successors and assigns.
 

 
2

--------------------------------------------------------------------------------

 

“Independent Financial Expert” means an investment banking firm of nationally
recognized standing mutually chosen by the Board and the Majority Holders;
provided, however, that if the Board and such Holders cannot agree on a mutually
acceptable Independent Financial Expert, then such Holders and the Company shall
each choose one (1) Independent Financial Expert, and the respective chosen
Independent Financial Experts shall agree on another Independent Financial
Expert that shall make the determination.  The Company shall retain, at its sole
cost, all such Independent Financial Experts as may be necessary pursuant to the
terms of this Warrant.
 
“Loan Agreement” means that certain Credit Agreement dated as of even date
herewith between the Company, CIT and the Lenders party thereto.
 
“Majority Holders” means holders of Warrants exercisable for in excess of 50% of
the aggregate number of Shares then purchasable upon exercise of all Warrants,
whether or not then exercisable.
 
“NASD” means the National Association of Securities Dealers, Inc., or any
successor corporation thereto.
 
“Option” means rights, options or warrants to subscribe for, purchase or
otherwise acquire Shares, Convertible Securities or other equity interests in
the Company.
 
“Other Property” has the meaning set forth in Section 4.8.
 
“Permitted Shares” means (i) Warrant Shares (ii) Shares issued or issuable on
conversion or exercise of Convertible Securities or options or warrants issued
or outstanding on the Closing Date, (iii) up to 3,000,000 (as adjusted for stock
dividends, splits and similar actions) Shares or Options (and any Shares
underlying such Options) that may be issued to officers, directors, employees,
consultants and advisors of the Company pursuant to such plans or agreements
that the Board of Directors of the Company shall determine, (iv) Shares,
Options, or Convertible Securities (and any Shares underlying such Options or
Convertible Securities) issued for non-cash consideration pursuant to
acquisitions, mergers, financings, drilling activities and other transactions
approved by the Board and (v) up to 180,000 Shares to be issued to Cynergy
Advisors, LLC.
 
“Person” shall mean any individual, corporation, general partnership, limited
partnership, limited liability partnership, joint venture, association,
joint-stock company, trust, limited liability company, unincorporated
organization or government or any agency or political subdivision thereof.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shares” has the meaning set forth in the recitals.
 
“Subsidiary” means any corporation, association, trust, limited liability
company, partnership, joint venture or other business association or entity (i)
at least 50% of the Outstanding voting securities of which are at the time owned
or controlled, directly or indirectly, by the Company; or (ii) with respect to
which the Company possesses, directly or indirectly, the power to direct or
cause the direction of the affairs or management of such Person.
 

 
3

--------------------------------------------------------------------------------

 

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board.
 
“Transfer” means any disposition of any Warrant or Warrant Shares or of any
interest in either thereof, which would constitute a sale thereof within the
meaning of the Securities Act.
 
“Warrant Price” means an amount equal to (i) the number of Shares being
purchased upon any exercise of this Warrant pursuant to Section 2, multiplied by
(ii) the Exercise Price as adjusted pursuant to the terms of this Warrant as of
the date of such exercise.
 
“Warrant Shares” means the Shares purchased by Holders of the Warrants upon the
exercise thereof.
 
“Warrants” means this Warrant and all warrants issued upon transfer, division or
combination of, or in substitution for, any thereof; provided that all Warrants
shall at all times be identical as to terms and conditions and date, except as
to the number of Shares for which they may be exercised.
 
2.           EXERCISE OF WARRANT
 
2.1           General.  From time to time after the Closing Date and until 5:00
p.m., New York time, on the Expiration Date, Holder may exercise this Warrant,
on any Business Day, for all or any part of the number of Shares purchasable
hereunder, at the stated Exercise Price, as adjusted pursuant to Section 4, if
applicable.
 
2.2           Cash Exercise.  Holder may exercise this Warrant, in whole or in
part, by delivering to the Company at the Company’s principal offices at 315
Manitoba Avenue, Suite 200, Wayzata, MN 55391 or at such other office or agency
designated by the Company pursuant to Section 12 the following: (i) a written
notice of Holder’s election to exercise this Warrant specifying the number of
Shares to be purchased, (ii) payment of the Warrant Price and (iii) this
Warrant.  Such notice shall be substantially in the form of the subscription
form appearing at the end of this Warrant as Exhibit A, duly executed by
Holder.  Upon receipt thereof, the Company shall, as promptly as practicable,
and in any event within five (5) Business Days thereafter, execute or cause to
be executed and deliver or cause to be delivered to Holder a certificate or
certificates reflecting Holder’s ownership of the aggregate number of Shares
issuable upon such exercise, together with cash in lieu of any fraction of a
Share, as hereinafter provided in Section 2.3.  The Share certificate or
certificates so delivered shall be in such denomination or denominations as
Holder shall request in the notice and shall be registered in the name of Holder
or, subject to any restrictions on transfer, such other name as shall be
designated in the notice.  This Warrant shall be deemed to have been exercised
and such Warrant Shares shall be deemed to have been issued, and Holder or any
other Person so designated to be named therein shall be deemed to have become a
holder of record of such Shares for all purposes, as of the date of delivery of
the Warrant Shares by the Company.  If this Warrant has been exercised in part,
the Company shall, at the time of delivery of the certificate or certificates
representing Warrant Shares, deliver to Holder a new Warrant evidencing the
rights of Holder to purchase the unpurchased Shares called for by this Warrant,
which new Warrant shall in all other respects be
 

 
4

--------------------------------------------------------------------------------

 

identical with this Warrant, or, at the request of Holder, appropriate notation
may be made on this Warrant and the same returned to Holder.  Payment of the
Warrant Price and all taxes required to be paid by Holder, if any, pursuant to
Section 2.4, shall be paid by Holder prior to delivery of the Warrant Shares by
the Company and shall be made at the option of Holder by certified bank check or
by wire transfer of immediately available funds.
 
2.3           Cashless Exercise.
 
(a)           In lieu of the payment of the Warrant Price, Holder shall have the
right (but not the obligation), to require the Company to convert this Warrant,
in whole or in part, into Shares as provided for in this Section 2.3 (the
“Conversion Right”).  Upon exercise of the Conversion Right, the Company shall
deliver to Holder (without payment by the Holder of any of the Warrant Price)
that number of Warrant Shares (the “Conversion Shares”) equal to the quotient
obtained by dividing (x) the value of this Warrant (or portion thereof as to
which the Conversion Right is being exercised if the Conversion Right is being
exercised in part) at the time the Conversion Right is exercised (determined by
subtracting the aggregate Warrant Price of the Warrant Shares as to which the
Conversion Right is being exercised in effect immediately prior to the exercise
of the Conversion Right from the aggregate Current Market Price of the Warrant
Shares as to which the Conversion Right is being exercised immediately prior to
the exercise of the Conversion Right) by (y) the Current Market Price of one (1)
Share immediately prior to the exercise of the Conversion Right.
 
(b)           The Conversion Rights provided under this Section 2.3 may be
exercised in whole or in part and at any time and from time to time while this
Warrant remains outstanding, subject to Section 2.3(c) below.  In order to
exercise the Conversion Right, the Holder shall surrender to the Company, at its
offices, this Warrant, and the Notice of Conversion in the form attached hereto
as Exhibit C duly executed.  The presentation and surrender shall be deemed a
waiver of Holder’s obligation to pay all or any portion of the aggregate
purchase price payable for the Warrant Shares as to which such Conversion Right
is being exercised.  This Warrant (or so much thereof as shall have been
surrendered for conversion) shall be deemed to have been converted immediately
prior to the close of business on the day of surrender of such Warrant for
conversion in accordance with the foregoing provisions.
 
(c)           Notwithstanding anything to the contrary in this Section 2.3, the
Holder may only make a cashless exercise pursuant to this Section 2.3 if at the
time of exercise all of the Warrant Shares are not then registered for resale
with the Commission or are not otherwise freely tradable pursuant to Rule 144
under the Securities Act.
 
2.04           Payment of Taxes.  When the Warrant Price is paid to the Company,
all such Warrant Shares shall be validly issued, fully paid and nonassessable
and without any preemptive rights.  The Company shall pay all expenses in
connection with, and all taxes and other governmental charges that may be
imposed with respect to, the issue or delivery thereof, unless such tax or
charge is imposed by law upon Holder, in which case, Holder shall pay such taxes
or charges.  The Company shall not be required to pay any tax or other charge
imposed in connection with any transfer involved in the issue or delivery of any
certificate for Shares issuable upon exercise of this Warrant in any name other
than that of Holder, and in such case, the Company shall not be required to
register such Shares in any name other than Holder until
 

 
5

--------------------------------------------------------------------------------

 

such tax or other charge has been paid or it has been established to the
reasonable satisfaction of the Company that no such tax or other charge is due.
 
2.5           Fractional Shares.  The Company shall not be required to issue a
fractional Share upon the exercise of this Warrant.  As to any fraction of a
Share which the Holder would otherwise be entitled to purchase upon such
exercise, the Company shall pay a cash adjustment in respect of such final
fraction (calculated on an aggregate basis for all Warrants exercised) in an
amount equal to the same fraction of the Current Market Price per Share of a
Warrant Share on the date of exercise.
 
3.           TRANSFER, DIVISION AND COMBINATION
 
3.1             Transfer.  Subject to the terms and conditions hereof, and
compliance with all applicable securities laws, Transfer of this Warrant and all
rights hereunder, in whole or in part, shall be registered on the books of the
Company to be maintained for such purpose, upon surrender of this Warrant at the
principal office of the Company referred to in Section 2.2 or the office or
agency designated by the Company pursuant to Section  12, together with (i) a
written assignment of this Warrant substantially in the form of Exhibit B hereto
duly executed by Holder and (ii) evidence reasonably satisfactory to the Company
(including, without limitation, an opinion of counsel other than in the case of
a Transfer to an Affiliate for which no opinion is required) that the transfer
of the Warrant to such person does not violate any securities laws or other
transfer restrictions applicable to the Warrant.  Upon such surrender, the
Company shall execute and deliver a new Warrant or Warrants in the name of the
transferee or transferees and in the denomination specified in such instrument
of assignment, and shall issue to the assignor a new Warrant evidencing the
portion of this Warrant not so assigned, and this Warrant shall promptly be
cancelled.  Such Warrant, if properly assigned in compliance with any
restrictions on transfer and properly registered on the books of the Company,
may be exercised by a new Holder for the purchase of Shares without having a new
Warrant issued.  Subject to compliance with all applicable securities laws,
nothing herein shall prohibit Holder from transferring this Warrant and its
rights hereunder to any Person; provided that Holder shall not assign all or any
part of the Warrant to a Direct Competitor of the Company except upon the prior
written consent of the Company.
 
3.2           Division and Combination.  This Warrant may be divided or combined
with other Warrants upon presentation hereof at the aforesaid office or agency
of the Company, together with a written notice specifying the names and
denominations in which new Warrants are to be issued, signed by Holder.  Subject
to compliance with Section 3.1, as to any Transfer that may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice.
 
3.3           Expenses.  The Company shall prepare, issue and deliver at its own
cost and expense (other than transfer taxes) the new Warrant or Warrants under
this Section 3.
 
3.4           Maintenance of Books.  The Company agrees to maintain, at its
aforesaid office or agency, a ledger recording the Holder(s) of this Warrant and
any subsequent Transfer of this Warrant in compliance with Section 3.1 and/or
Section 3.2.
 

 
6

--------------------------------------------------------------------------------

 

4.           ADJUSTMENTS.  The number of Shares for which this Warrant is
exercisable, or the price at which such Shares may be purchased upon exercise of
this Warrant, shall be subject to adjustment from time to time as set forth in
this Section 4.  The Company shall give each Holder notice of any event
described below, which requires an adjustment pursuant to this Section 4 at the
time of such event.
 
4.1           Distributions, Subdivisions and Combinations.  If, at any time,
the Company:
 
(a)           takes a record of holders of its Shares for the purpose of
entitling them to receive a distribution payable in, or other distribution of,
Additional Shares,
 
(b)           subdivides its outstanding Shares into a larger number of Shares,
or
 
(c)           combines its outstanding Shares into a smaller number of Shares,
 
(d)           then (i) the number of Shares for which this Warrant is
exercisable immediately after the occurrence of any such event shall be adjusted
to equal the number of Shares that a record holder of the same number of Shares
for which this Warrant is exercisable immediately prior to the occurrence of
such event would own or be entitled to receive after the happening of such
event, and (ii) the Exercise Price shall be adjusted to equal (A) the then
existing Exercise Price multiplied by the number of Shares for which this
Warrant is exercisable immediately prior to the adjustment divided by (B) the
number of Shares for which this Warrant is exercisable immediately after such
adjustment; provided that if any such adjustment would reduce the Exercise Price
below the par value of the Shares, the Company will first reduce the par value
to below such adjusted Exercise Price.
 
4.2           Certain Other Distributions.  If at any time the Company takes a
record of holders of its Shares for the purpose of entitling them to receive any
distribution of:
 
(a)           any evidences of its indebtedness, any other securities of any
nature whatsoever (other than Additional Shares) or any other property,
dividends or other cash distributions, or
 
(b)           any Options to subscribe for or purchase any evidences of its
indebtedness, or for any other securities of any nature whatsoever (other than
Additional Shares) or for any other property,
 
(c)           then (i) the number of Shares for which this Warrant is
exercisable shall be adjusted to equal the product of the number of Shares for
which this Warrant is exercisable immediately prior to such adjustment
multiplied by a fraction (A) the numerator of which shall be the Current Market
Price per Share at the date of taking such record and (B) the denominator of
which shall be such Current Market Price per Share at the date of taking such
record, plus the amount of consideration, if any, paid by the holder of one (1)
Share for such evidence of indebtedness, other securities or property, or
options so distributable and minus the amount allocable to one Share of the fair
value (as determined in good faith by the Board and supported by an opinion from
an Independent Financial Expert) of any and all such evidences of indebtedness,
Shares, other securities or property or warrants or other subscription or
purchase rights so distributable, and (ii) the Exercise Price shall be adjusted
to equal (A) the Exercise Price multiplied by the number of Shares for which
this Warrant is exercisable immediately prior to the adjustment divided by (B)
the number of Shares for which this Warrant is exercisable
 

 
7

--------------------------------------------------------------------------------

 

immediately after such adjustment; provided, that if any such adjustments would
reduce the Exercise Price to below the par value per Share, the Company will
first reduce the par value to below such adjusted Exercise Price.  A
reclassification of the Shares into shares of any other class of equity shall be
deemed a distribution by the Company to Holders of its Shares of such shares or
shares of such other class of equity within the meaning of this Section 4.2 and,
if the outstanding Shares shall be changed into a larger or smaller number of
Shares as a part of such reclassification, such change shall be deemed a
subdivision or combination, as the case may be, of the outstanding Shares within
the meaning of Section 4.1.
 
4.3           Issuance of Additional Shares.  If at any time the Company (except
as hereinafter provided) issues or sells any Additional Shares, in exchange for
consideration in an amount per Additional Share less than the Exercise Price at
the time the Additional Shares are issued, then
 
(a)           the Exercise Price for which this Warrant is exercisable shall be
reduced to a price equal to the price obtained by multiplying (i) the Exercise
Price in effect immediately prior to the issuance of such Additional Shares by
(ii) a fraction of which (x) the numerator equals the sum of (i) the number of
Fully Diluted Outstanding Shares immediately prior to such issue or sale and
(ii) the number of Additional Shares that the aggregate consideration received
by the Company upon such issue or sale would purchase at the Exercise Price in
effect immediately prior to such issuance and (y) the denominator equals the
total number of Shares outstanding immediately after such issue or sale; and
 
(b)           the number of Shares for which this Warrant is exercisable shall
be adjusted to equal the product obtained by multiplying the Exercise Price in
effect immediately prior to such issue or sale by the number of Shares for which
this Warrant is exercisable immediately prior to such issue or sale and dividing
the product thereof by the Exercise Price resulting from the adjustment made
pursuant to clause (a) above.
 
4.4           Issuance of Warrants or Other Rights.  If at any time the Company
shall issue or sell, any warrants or other rights to subscribe for or purchase
any Additional Shares or any Convertible Securities other than Permitted Shares,
whether or not the rights to exchange or convert thereunder are immediately
exercisable, and the price per Share for which Shares are issuable upon the
exercise of such warrants or other rights or upon conversion or exchange of such
Convertible Securities shall be less than the Exercise Price in effect
immediately prior to the time of such issue or sale, then the number of Shares
for which this Warrant is exercisable and the Exercise Price shall be adjusted
as provided in Section 4.3 on the basis that the maximum number of Additional
Shares issuable pursuant to all such warrants or other rights or necessary to
effect the conversion or exchange of all such Convertible Securities shall be
deemed to have been issued and outstanding and the Company shall have received
all of the consideration payable therefor, if any, as of the date of the actual
issuance of such warrants or other rights; provided that if any adjustment would
reduce the Exercise Price to below the par value of the Shares, the Company will
first reduce the par value to below such adjusted Exercise Price.  No further
adjustments of the number of Shares for which this Warrant is exercisable and
the Exercise Price shall be made upon the actual issue of such Shares or of such
Convertible Securities upon exercise of such warrants or other rights or upon
the actual issue of such Shares upon such conversion or exchange of such
Convertible Securities.
 

 
8

--------------------------------------------------------------------------------

 

4.5           Issuance of Convertible Securities.  If at any time the Company
shall issue or sell, any Convertible Securities other than Permitted Shares,
whether or not the rights to exchange or convert thereunder are immediately
exercisable, and the price per Share for which Shares are issuable upon such
conversion or exchange shall be less than the Exercise Price in effect
immediately prior to the time of such issue or sale, then the number of Shares
for which this Warrant is exercisable and the Exercise Price shall be adjusted
as provided in Section 4.3 on the basis that the maximum number of Additional
Shares necessary to effect the conversion or exchange of all such Convertible
Securities shall be deemed to have been issued and outstanding and the Company
shall have received all of the consideration payable therefor, if any, as of the
date of actual issuance of such Convertible Securities; provided that if any
adjustment would reduce the Exercise Price to below the par value of the Shares,
the Company will first reduce the par value to below such adjusted Exercise
Price. No adjustment of the number of Shares for which this Warrant is
exercisable and the Exercise Price shall be made under this Section 4.5 upon the
issuance of any Convertible Securities that are issued pursuant to the exercise
of any warrants or other subscription or purchase rights therefor, if any such
adjustment shall previously have been made upon the issuance of such warrants or
other rights pursuant to Section 4.4.  No further adjustments of the number of
Shares for which this Warrant is exercisable and the Exercise Price shall be
made upon the actual issue of such Shares upon conversion or exchange of such
Convertible Securities and, if any issue or sale of such Convertible Securities
is made upon exercise of any warrant or other right to subscribe for or to
purchase any such Convertible Securities for which adjustments of the number of
Shares for which this Warrant is exercisable and the Exercise Price have been or
are to be made pursuant to other provisions of this Section 4, no further
adjustments of the number of Shares for which this Warrant is exercisable and
the Exercise Price shall be made by reason of such issue or sale.
 
4.6           Superseding Adjustment.  If, at any time after any adjustment of
the number of Shares for which this Warrant is exercisable and the Exercise
Price has been made pursuant to Section 4.4 or Section 4.5 as the result of any
issuance of warrants, rights or Convertible Securities:
 
(a)           such warrants or rights, or the right of conversion or exchange in
such other Convertible Securities, shall expire, and all or a portion of such
warrants or rights, or the right of conversion or exchange with respect to all
or a portion of such other Convertible Securities, as the case may be, shall not
have been exercised, or
 
(b)           the consideration per Share for which Shares are issuable pursuant
to such warrants or rights, or the terms of such other Convertible Securities,
shall be increased solely by virtue of provisions therein contained for an
automatic increase in such consideration per Share upon the occurrence of a
specified date or event,
 
(c)           then for each outstanding Warrant such previous adjustments shall
be rescinded and annulled and the Additional Shares that were deemed to have
been issued by virtue of the computation made in connection with the adjustment
so rescinded and annulled shall no longer be deemed to have been issued by
virtue of such computation.  Thereupon, a recomputation shall be made of the
effect of such rights or options or other Convertible Securities on the basis
of:
 
(i)           treating the number of Additional Shares or other property, if
any, theretofore actually issued or issuable pursuant to the previous exercise
of any such warrants or
 

 
9

--------------------------------------------------------------------------------

 

rights or any such right of conversion or exchange, as having been issued on the
date or dates of any such exercise and for the consideration actually received
and receivable therefor, and
 
(ii)            treating any such warrants or rights or any such other
Convertible Securities that then remain outstanding as having been granted or
issued immediately after the time of such increase of the consideration per
Share for which Shares or other property are issuable under such warrants or
rights or other Convertible Securities, whereupon a new adjustment of the number
of Shares for which this Warrant is exercisable and the Exercise Price shall be
made, which new adjustment shall supersede the previous adjustment so rescinded
and annulled.
 
4.7           Other Provisions Applicable to Adjustments under This
Section.  The following provisions shall be applicable to making adjustments to
the number of Shares for which this Warrant is exercisable and the Exercise
Price provided for in this Section 4:
 
(a)           Computation of Consideration.  To the extent that any Additional
Shares or any Convertible Securities or any warrants or other rights to
subscribe for or purchase any Additional Shares or any Convertible Securities
are issued for cash consideration, the consideration received by the Company
therefor shall be the amount of the cash received by the Company therefor, or,
if such Additional Shares or Convertible Securities are offered by the Company
for subscription, the subscription price, or, if such Additional Shares or
Convertible Securities are sold to underwriters or dealers for public offering
without a subscription offering, the initial public offering price (in any such
case subtracting any amounts paid or receivable for accrued interest or accrued
distributions and without taking into account any compensation, discounts or
expenses paid or incurred by the Company for and in the underwriting of, or
otherwise in connection with, the issuance thereof).  To the extent that such
issuance is for a consideration other than cash, then, except as herein
otherwise expressly provided, the amount of such consideration shall be deemed
to be the fair market value of such consideration at the time of such issuance
as determined in good faith by the Board, upon the request of Holder, and
supported by an opinion from an Independent Financial Expert.  The consideration
for any Additional Shares issuable pursuant to any warrants or other rights to
subscribe for or purchase the same shall be the consideration received by the
Company for issuing such warrants or other rights plus the additional
consideration payable to the Company upon exercise of such warrants or other
rights.  The consideration for any Additional Shares issuable pursuant to the
terms of any Convertible Securities shall be the consideration received by the
Company for issuing warrants or other rights to subscribe for or purchase such
Convertible Securities, plus the consideration paid or payable to the Company in
respect of the subscription for or purchase of such Convertible Securities, plus
the additional consideration, if any, payable to the Company upon the exercise
of the right of conversion or exchange in such Convertible Securities.  If any
Additional Shares or Convertible Securities are issued at any time in payment or
satisfaction of any distributions upon any class of shares other than Shares,
the Company shall be deemed to have received for such Additional Shares or
Convertible Securities a consideration equal to the amount of such distribution
so paid or satisfied
 
(b)           When Adjustments Shall Be Made.  The adjustments required by this
Section  4 shall be made whenever and as often as any specified event requiring
an adjustment shall occur, except that any adjustment of the number of Shares
for which this Warrant is exercisable that
 

 
10

--------------------------------------------------------------------------------

 

would otherwise be required may be postponed (except in the case of a
subdivision or combination of the Shares, as provided for in Section 4.1) up to,
but not beyond the date of exercise if such adjustment either by itself or with
other adjustments not previously made adds or subtracts less than one percent
(1%) of the Shares for which this Warrant is exercisable immediately prior to
the making of such adjustment. Any adjustment representing a change of less than
such minimum amount (except as aforesaid) that is postponed shall be carried
forward and made as soon as such adjustment, together with other adjustments
required by this Section 4 and not previously made, would result in a minimum
adjustment on the date of exercise. For the purpose of any adjustment, any
specified event shall be deemed to have occurred at the close of business on the
date of its occurrence.
 
(c)           Timing of Issuance of Additional Shares Upon Adjustments.  In any
case in which the provisions of this Section 4 shall require that an adjustment
shall become effective immediately after a record date for an event, the
Company, after such record date and before the occurrence of such event, may
defer until the occurrence of such event issuing to Holder the Additional Shares
or other property issuable or deliverable upon exercise by reason of the
adjustment required by such event over and above the Shares issuable or
deliverable upon such exercise before giving effect to such adjustment;
provided, however, that the Company shall, upon request of Holder, deliver to
Holder a due bill or other appropriate instrument evidencing  Holder’s right to
receive such Additional Shares or other property upon the occurrence of the
event requiring such adjustment.
 
(d)           Fractional Interests.  In computing adjustments under this
Section  4, fractional interests in Shares shall be taken into account to the
nearest 1/10th of a Share.
 
(e)           When Adjustment Not Required.  If the Company takes a record of
holders of its Shares for the purpose of entitling them to receive a
distribution or subscription or purchase rights and, thereafter and before the
distribution to holders thereof, legally abandons its plan to pay or deliver
such distribution, subscription or purchase rights, then thereafter no
adjustment shall be required by reason of the taking of such record and any such
adjustment previously made in respect thereof shall be rescinded and annulled.
 
(f)           Challenge to Good Faith Determination.  Whenever the Board is
required to make a determination in good faith of the fair market value of any
item under this Section  4, the Majority Holders may challenge such
determination in good faith, and an Independent Financial Expert chosen by both
parties shall resolve any such dispute.  If the parties cannot agree on an
Independent Financial Expert, then the Majority Holders and the Company shall
each choose one Independent Financial Expert, and the respective chosen
Independent Financial Experts shall agree on another Independent Financial
Expert that shall make the determination.  The costs of all such Independent
Financial Experts shall be paid by the Company.
 
4.8           Reorganization, Reclassification, Merger, Consolidation or
Disposition of Assets.  If the Company reorganizes its capital, reclassifies its
capital securities, consolidates or merges with or into another Person (where
the Company is not the surviving Person), or sells, transfers or otherwise
disposes of all or substantially all its property, assets or business to another
Person and, pursuant to the terms of such reorganization, reclassification,
merger, consolidation or disposition of assets, units or shares of stock of the
successor or acquiring Person or of the Company, or any cash, units or shares of
stock or other securities or property of any nature
 

 
11

--------------------------------------------------------------------------------

 

whatsoever (including warrants or other subscription or purchase rights) in
addition to or in lieu of the units or shares of stock of the successor or
acquiring Person (“Other Property”), are to be received by or distributed to
Holders of the Shares of the Company, then each Holder shall have the right
thereafter to receive, upon exercise of a Warrant, the number of Shares, units
or shares of stock of the successor or acquiring Person or of the Company, if it
is the surviving Person, and Other Property receivable upon or as a result of
such reorganization, reclassification, merger, consolidation or disposition of
assets by a holder of the number of Shares for which this Warrant is exercisable
immediately prior to such event.  If any such reorganization, reclassification,
merger, consolidation or disposition of assets occurs, the successor or
acquiring Person (if other than Company) shall expressly assume the due and
punctual observance and performance of each and every covenant and condition of
this Warrant to be performed and observed by Company and all the obligations and
liabilities hereunder, subject to such modifications as may be deemed
appropriate (as determined by the Board and supported by an opinion from an
Independent Financial Expert) in order to provide for adjustments of the Shares
for which this Warrant is exercisable, which shall be as nearly equivalent as
practicable to the adjustments provided for in this Section 4. For purposes of
this Section 4.8, “units or shares of stock of the successor or acquiring
Person” includes units or shares of stock of such Person of any class that is
not preferred as to distributions or assets over any other class of units or
shares of stock of such corporation and that is not subject to redemption and
shall also include any evidences of indebtedness, units or shares of stock or
other securities that are convertible into or exchangeable for any such units or
shares of stock, either immediately or upon the arrival of a specified date or
the happening of a specified event and any warrants or other rights to subscribe
for or purchase any such Shares or stock.  The foregoing provisions of this
Section 4.8 shall similarly apply to successive reorganizations,
reclassifications, mergers, consolidations, or disposition of assets.
 
5.           NOTICES TO WARRANT HOLDERS
 
5.1           Notice of Adjustments.  Whenever the number of Shares for which
this Warrant is exercisable, or whenever the price at which such Shares may be
purchased upon exercise of the Warrants, is adjusted pursuant to Section 4, the
Company shall prepare a certificate to be executed by its chief financial
officer, if any, or its principal financial officer(s) in case there is no chief
financial officer, setting forth, in reasonable detail, the event requiring the
adjustment and the method by which such adjustment was calculated (including a
description of the basis on which the Board determined the fair market value of
any evidences of indebtedness, shares of stock, other securities or property or
warrants or other subscription or purchase rights referred to in Section 4.2),
specifying the number of Shares for which this Warrant is exercisable and
describing the number and kind of any other Shares or Other Property for which
this Warrant is exercisable, and any change in the purchase price or prices
thereof, after giving effect to such adjustment or change.  The Company shall
promptly cause a signed copy of such certificate to be delivered to each Holder
in accordance with Section 14.1.  The Company shall keep at its office or agency
designated pursuant to Section 12 copies of all such certificates and cause the
same to be available for inspection at said office during normal business hours
by any Holder or any prospective purchaser of a Warrant designated by a Holder
thereof.
 

 
12

--------------------------------------------------------------------------------

 

5.2           Notice of Company Action.  If at any time:
 
(a)           the Company takes a record of holders of its Shares for the
purpose of entitling them to receive a distribution of any type including cash
(other than regular cash dividends), property, or any right to subscribe for or
purchase any evidences of its indebtedness, any Shares of any class or series or
any other securities or property, or to receive any other right, or
 
(b)           there is any capital reorganization of the Company, any
reclassification or recapitalization of the Company or any consolidation or
merger of the Company with, or any sale, transfer or other disposition of all or
substantially all the property, assets or business of the Company to, another
business entity not affiliated with the Company, or
 
(c)           there is a voluntary or involuntary dissolution, liquidation or
winding up of the Company;
 
then, in any one or more of such cases, the Company shall, if possible, give to
Holder: (i) at least twenty (20) days’ prior written notice of the date on which
a record date shall be selected for such distribution or right or for
determining rights to vote in respect of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up, and (ii) if any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up occurs, at least twenty (20) days’ prior
written notice of the date when the same shall take place.  Such notice also
shall specify: (i) the date on which any such record is to be taken for the
purpose of such distribution or right, the date on which Holders of Shares shall
be entitled to any such distribution or right, and the amount and character
thereof, and (ii) the date on which any such reorganization, reclassification,
merger, consolidation, sale, transfer, disposition, dissolution, liquidation or
winding up is to take place and the time, if any such time is to be fixed, as of
which Holders of Shares shall be entitled to exchange their Shares for
securities or other property deliverable upon such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up.  Each such written notice shall be
deemed sufficiently given if addressed to Holder at the last address of Holder
appearing on the books of the Company.
 
6.           NO IMPAIRMENT.  Except and to the extent as waived or consented to
be the Holder, the Company shall not by any action, including, without
limitation, through any amendment to its articles of incorporation, through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in carrying out all such actions as may be reasonably
necessary or appropriate to protect the rights of Holder against
impairment.  Without limiting the generality of the foregoing, the Company will
(a) take all such action as may be reasonably necessary or appropriate in order
that the Company may validly and legally issue fully-paid and nonassessable
Shares upon the exercise of this Warrant, and (b) use its reasonable efforts to
obtain all such authorizations, exemptions or consents from any public
regulatory body having jurisdiction thereof as may be necessary to enable the
Company to perform its obligations under this Warrant.
 
7.           RESERVATION AND AUTHORIZATION OF SHARES.  From and after the
Closing Date, the Company shall at all times reserve and keep available for
issue upon the exercise of
 

 
13

--------------------------------------------------------------------------------

 

Warrants such number of its authorized but unissued Shares as will be sufficient
to permit the exercise in full of all outstanding Warrants.  All Shares, when
issued upon exercise of this Warrant and payment therefor in accordance with the
terms of this Warrant, shall be duly and validly issued and fully paid and
nonassessable, and not subject to preemptive rights.
 
Before taking any action that would result in an adjustment in the number of
Shares for which this Warrant is exercisable or in the Exercise Price, the
Company shall obtain all such authorizations or exemptions thereof, or consents
thereto, as may be necessary from any public regulatory body or bodies having
jurisdiction thereof.
 
If any Shares required to be reserved for issuance upon exercise of Warrants
require registration or qualification with any governmental authority or other
governmental approval or filing under any federal or state law before such
Shares may be so issued, the Company will in good faith and as expeditiously as
possible and at its expense endeavor to cause such Shares to be duly registered
or qualified.
 
8.           TAKING OF RECORD; SHARES AND WARRANT TRANSFER BOOKS.  In the case
of all distributions by the Company to holders of its Shares with respect to
which any provision of Section 4 refers to the taking of a record of such
holders, the Company will in each such case take such a record as of the close
of business on a Business Day.  The Company will not at any time, except upon
dissolution, liquidation or winding up of the Company, close its transfer books
so as to result in preventing or delaying the exercise or transfer of any
Warrant.
 
9.           RESTRICTIVE LEGEND.  This Warrant and any Warrant issued upon
transfer or partial exercise of this Warrant shall be imprinted with the
following legend, in addition to any legend required under applicable state
securities laws:
 
“THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED OR
QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION AND MAY
NOT BE SOLD, PLEDGED, TRANSFERRED OR OTHERWISE ASSIGNED IN VIOLATION OF SUCH ACT
AND LAWS OR THE PROVISIONS OF THIS WARRANT.”
 
Each Share certificate representing Warrant Shares shall bear the following
legend:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED OR QUALIFIED UNDER THE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION AND MAY NOT BE SOLD, PLEDGED,
TRANSFERRED OR OTHERWISE ASSIGNED IN VIOLATION OF SUCH ACT AND LAWS OR THE
PROVISIONS OF THIS WARRANT.”
 
Upon request of the holder of a Share certificate, the Company shall issue to
that holder a new certificate free of the foregoing legend, if, with such
request, such holder provides the Company with an opinion of counsel (including
in-house counsel) reasonably acceptable to the Company
 

 
14

--------------------------------------------------------------------------------

 

to the effect that the securities evidenced by such certificate may be sold
without restriction under Rule 144 (or any other rule permitting resales of
securities without restriction) promulgated under the Securities Act.
 
10.           SUPPLYING INFORMATION.  The Company shall cooperate with each
Holder of a Warrant and each holder of Warrant Shares in supplying such
information as may be reasonably necessary for such holder to complete and file
any information reporting forms presently or hereafter required by the
Commission as a condition to the availability of an exemption from the
Securities Act for the sale or transfer of any Warrant or Warrant Shares.
 
11.           LOSS OR MUTILATION.  Upon receipt by the Company of evidence
reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of any Warrant (which evidence shall be, in the case
of an institutional investor, notice from such institutional investor of such
ownership and such loss, theft, destruction or mutilation), and
 
(a)           in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the Holder of such Warrant has a minimum
net worth of at least $100,000,000, such Holder’s own unsecured agreement of
indemnity shall be deemed to be satisfactory), or
 
(b)           in the case of mutilation, upon surrender and cancellation
thereof, the Company at its own expense shall execute and deliver, in lieu
thereof, a new Warrant, dated the date of the original Warrant.
 
12.           OFFICE OF THE COMPANY.  As long as this Warrant remains
outstanding, the Company shall maintain an office or agency (which may be the
principal executive offices of the Company) where this Warrant may be presented
for exercise, registration of transfer, division or combination as provided in
this Warrant.
 
13.           REPRESENTATIONS, WARRANTIES AND COVENANTS.
 
13.1           Representations, Warranties and Covenants of Holder.  The Holder
hereby represents and warrants to the Company as of the Closing Date and as of
the date of any exercise hereof that:
 
(a)           it is acquiring this Warrant and, upon exercise of this Warrant,
the Warrant Shares, for its own account, without a view to the distribution
thereof, without prejudice, however, to Holder’s right to Transfer the Warrant
Shares in compliance with applicable securities laws.
 
(b)           it is an “accredited investor” within the meaning of Regulation D,
under the Securities Act.
 
(c)           it acknowledges that (i) this Warrant and the Warrant Shares have
not been registered under the Securities Act or any state securities laws, in
reliance on the non-public offering exemption contained in Section 4(2) of the
Securities Act and Regulation D thereunder and, as such, the Warrant and the
Warrant Shares are “restricted securities” under the Securities Act; (ii)
because the Warrant and the Warrant Shares are not so registered, it must bear
the economic risk of holding this Warrant and the Warrant Shares for an
indefinite period of time unless this Warrant and/or the Warrant Shares are
subsequently, registered under the Securities
 

 
15

--------------------------------------------------------------------------------

 

Act or an exemption from such registration is available with respect thereto;
(iii) it is familiar with Rule 144 under the Securities Act and the restrictions
on resale thereunder; and (iv) there is no trading market for this Warrant or
the Warrant Shares and there is no expectation that such market will exist in
the future.
 
(d)           it will not assign or transfer this Warrant or the Warrant Shares
except in accordance and in compliance with the requirements of the Securities
Act, as then in effect.
 
13.2           Representations, Warranties and Covenants of the Company.  The
Company represents and warrants to, and agrees with, Holder as of the Closing
Date and as of the date of any exercise that:
 
(a)           The Company is duly organized, validly existing and in good
standing under the laws of its jurisdiction of formation or organization and has
the requisite corporate or similar power and authority to own and operate its
properties and assets and to carry on its business as presently conducted.
 
(b)           The Company has the requisite corporate power and authority and
has taken the requisite corporate action, necessary in order to execute, deliver
and perform its obligations under this Warrant.  The Warrant has been duly
executed and delivered by the Company the Warrant (assuming due and valid
authorization, execution and delivery hereof by the counterparties hereto)
constitutes the valid and binding obligation of the Company and is enforceable
against the Company, in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.
 
(c)           Except as set forth in Schedule 13.2(d), neither the execution,
delivery or performance of any the Warrant by the Company, nor the consummation
by it of the obligations and transactions contemplated hereby (including,
without limitation, the issuance, the reservation for issuance and the delivery
of the Warrant Stock) requires any consent of, authorization by, exemption from,
filing with or notice to any governmental authority or any other Person,
excluding the Company or any Holder, but including, without limitation, any
stock exchange or quotation system on which the Common Stock is listed or
traded.
 
(d)           The execution, delivery and performance of the Warrant and the
consummation of the transactions contemplated hereby (including, without
limitation, the issuance and reservation for issuance, as applicable, of the
Warrant Stock) will not (i) result in a violation of the certificate of
incorporation or bylaws of the Company, in each case as amended, (ii) conflict
with or result in the breach of the terms, conditions or provisions of or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give rise to any right of termination,
acceleration or cancellation under, any material contract to which the Company
or any Subsidiary is a party, (iii) assuming the accuracy of the representations
and warranties set forth in Section 13 of the Warrant, result in a violation of
any law, rule, regulation, order, judgment or decree (including, without
limitation, U.S. federal and state securities laws and regulations) applicable
to the Company or any Subsidiary or by which any property or asset of the
Company or any Subsidiary is bound or affected, or (iv) result in the creation
of any material Lien (as defined in the Loan Agreement) upon any of their
assets.
 

 
16

--------------------------------------------------------------------------------

 

(e)           Assuming the truth and accuracy of Holder’s representations and
warranties contained in Section 13.1, the issuance of this Warrant and the
issuance of Warrant Shares pursuant to this Warrant are exempt from the
registration and prospectus delivery requirements of the Securities Act.
 
(f)           The Company agrees that neither it nor any Person acting on its
behalf has offered or will offer this Warrant or the Warrant Shares or any part
thereof or any similar securities for issue or sale to, or has solicited or will
solicit any offer to acquire any of the same from, any Person so as to bring the
issuance and sale of this Warrant or the Warrant Shares hereunder within the
provisions of the registration and prospectus delivery requirements of the
Securities Act.
 
14.           MISCELLANEOUS
 
14.1           Notice Generally.  Any notice, demand, request, consent,
approval, declaration, delivery or other communication to be made pursuant to
the provisions of this Warrant shall be deemed sufficiently given or made if in
writing and either delivered in person with receipt acknowledged or sent by
registered or certified mail, return receipt requested, postage prepaid, or by
telecopy and confirmed by telecopy answerback, addressed as follows:
 
(a)           If to any Holder or holder of Warrant Shares, at its last known
address appearing on the books of the Company maintained for such purpose.
 
(b)           If to the Company at:
 
315 Manitoba Avenue, Suite 200
Wayzata, MN 55391
Attention:  General Counsel
Telecopy No.: (952) 476-9801


or at such address as may be substituted by notice given as herein
provided.  The party entitled to receive any notice required hereunder may waive
such notice in writing.  Every notice, demand, request, consent, approval,
declaration, delivery or other communication hereunder shall be deemed to have
been duly given or served on the date on which personally delivered, with
receipt acknowledged, telecopied and confirmed by telecopy answerback, or
three (3) Business Days after the same shall have been deposited in the United
States mail. Notice by electronic mail shall not constitute effective notice
hereunder.
 
14.2           Successors and Assigns.  Subject to the provisions of Sections
3.1, this Warrant and the rights evidenced hereby shall inure to the benefit of
and be binding upon the successors of the Company and the successors and assigns
of Holder (provided that this Warrant would otherwise be eligible for Transfer
to such successor or assign). This Warrant and all rights evidenced by this
Warrant may be transferred by Holder to any Person in accordance with the terms
of this Warrant, federal and state securities law, including without limitation,
the Securities Act.
 
14.3           Remedies.  Each holder of a Warrant or Warrant Shares, in
addition to being entitled to exercise all rights granted by law, including
recovery of damages, will be entitled to
 

 
17

--------------------------------------------------------------------------------

 

specific performance of its rights under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by the Company of the provisions of this Warrant and hereby
agrees to waive the defense in any action for specific performance that a remedy
at law would be adequate.
 
14.4           Amendment.  This Warrant and all other Warrants may be modified
or amended or the provisions hereof waived with the written consent of the
Company and Holder.
 
14.5           Severability.  Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Warrant.
 
14.6           Headings.  The headings used in this Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.
 
14.7           Governing Law.  This Warrant shall be governed by the laws of the
State of New York, without regard to the provisions thereof relating to conflict
of laws (except NY General Obligations Law Section 5-1401).
 
14.8           Facsimile Signature.  The signature on this Warrant may be
delivered by telecopy,  facsimile or other electronic transmission, with
original signature page to be subsequently substituted therefor.
 
14.9           Non-Survival.  The parties hereby agree that all the provisions
of this Warrant shall terminate and be of no further force or effect on the
earlier of the exercise in full of this Warrant and the Expiration Date.
 
14.10                      Counterparts.  This Warrant may be executed by one or
more of the parties to this Warrant on any number of separate counterparts, and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.
 
15.           LIMITATION OF LIABILITY.  No provision hereof, in the absence of
affirmative action by Holder to purchase Shares, and no enumeration herein of
the rights or privileges of Holder hereof, shall give rise to any liability of
such Holder for the purchase price of any Shares or as a holder of Shares of
Company, whether such liability is asserted by the Company or by creditors of
the Company.
 


 
[Signature page follows.]
 


 

 
18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each party hereto has caused this Warrant to be duly
executed by its authorized officer and dated effective as of the Closing Date.
 
Dated:  Effective as of February 27, 2009
 
Northern Oil and Gas, Inc.
 
By:  /s/ Michael
Reger                                                                           
Name:  Michael Reger
Title:    Chief Executive OFficer
 






signature page to warrant
 
 

--------------------------------------------------------------------------------

 

The CIT Group/Equity Investments, Inc.
 
By:           /s/ Michael C. Magee
Name:  Michael C. Magee
           Title: EVP & Tax Director
           Address:   The CIT Group/Equity Investments, Inc.
    1 CIT Drive
    Livingston, NJ 07039


 
 

--------------------------------------------------------------------------------

 
